UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 ELIZABETH DEE STONE,

                          Plaintiff,

                          v.                           Case No. 17-cv-1952 (CRC)

 NANCY A. BERRYHILL,

                          Defendant.

                                        OPINION AND ORDER

       Nearly two years after the Social Security Administration (“SSA”) approved Elizabeth

Stone, who is deaf, for disability insurance benefits, she returned to work full time. Report and

Recommendation (“R&R”), ECF No. 22, at 2. 1 Because her new income was above the

statutory limits, she was no longer eligible for benefits. Id. at 2–3. Stone met with agency

representatives three times over the course of three years to disclose her earnings, express

confusion, and ask that the payments stop. Id. at 2. Notwithstanding these meetings, Stone

received notices of changed benefits each year informing her of retroactive increases in her

monthly benefits. Id. Eventually, SSA sent Stone a letter explaining that she was not in fact

entitled to benefits for the periods in which she worked and instructed her to return the amount

she was overpaid. Id. at 3. Stone requested, and was denied, a waiver of repayment from the

agency. Id. An ALJ considered her appeal of this denial at an administrative hearing and upheld

the agency’s decision. Id. at 3–4; Administrative Record (“AR”), ECF No. 18 at 28–32.

       A waiver for recovery of overpayment will be granted where (1) the requesting individual

is found to be without fault and (2) recovery of overpayment would defeat the purpose of Title II



       1
           For a detailed recitation of the facts, see id. at 2–4.
of the Social Security Act or would otherwise be “against equity and good conscience.” 42

U.S.C. § 404(b)(1). As relevant here, an individual is deemed at fault if she accepted a payment

that she “knew or could have been expected to know was incorrect.” 20 C.F.R. § 404.507(c).

Given the efforts described above, it may strike a layperson as unreasonable that Stone would be

deemed at fault by the law, but that is what the law requires. She acknowledged at her hearing

that she knew of the income limits when she applied for the benefits, that she exceeded those

limits when she returned to work, and that she suspected something was amiss when she received

the monthly checks thereafter. Nonetheless, Stone admitted to accepting and using that money.

AR at 175–77, 183. True, she thrice notified the agency of the discrepancy and requested that it

cease the payments—which is all one might reasonably expect of a person in her situation. But

the law demanded more because the regulation deems an individual at fault if she accepts a

payment with knowledge that it was incorrect. And although Stone argues that she was

improperly found “at fault” because the ALJ failed to apply 20 C.F.R. § 404.510(a)—which

provides that an individual will not be at fault where she relies on “erroneous information from

an official source within the [SSA] . . . with respect to the interpretation of a pertinent provision

of the Social Security Act or regulations”—numerous courts have concluded that the notices of

benefits that Stone received following her meetings with the agency do not qualify as official

interpretations for that section. See, e.g., Valley v. Comm’r of Soc. Sec., 427 F.3d 388, 393 (6th

Cir. 2005); Rodysill v. Colvin, 745 F.3d 947, 952–53 (8th Cir. 2014).

       Applying the strictures of 20 C.F.R. § 404.507(c) and case law interpreting 20 C.F.R.

§ 404.510a, Magistrate Judge Robinson properly concluded that the ALJ’s finding of fault is

supported by substantial evidence under the applicable highly deferential standard of review.

Having received no objections to the Magistrate Judge’s findings, the Court will adopt her



                                                  2
Report and Recommendation in full. See Porter v. Colvin, 951 F. Supp. 2d 125, 129 (D.D.C.

2013) (citing Thomas v. Arn, 474 U.S. 140, 150–51 (1985)) (noting that a district judge need not

review a magistrate’s report if the parties file no objections to that report).

        For the foregoing reasons, it is hereby

        ORDERED that [22] Magistrate Judge Robinson’s Report and Recommendation is

ADOPTED in full. It is further

        ORDERED that [15] Plaintiff’s motion to reverse is DENIED. It is further

        ORDERED that [16] Defendant’s motion to affirm is GRANTED.

        SO ORDERED.




                                                                CHRISTOPHER R. COOPER
                                                                United States District Judge

Date: April 1, 2019




                                                   3